Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 1 of 22 PageID 4332



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


PAOLA CANAS, LINA POSADA, JESSICA
BURCIAGA, JAIME EDMONDSON, and
ROSIE JONES,                                        Case No.: 3:16-CV-00393-TJC-JRK1
                 Plaintiffs,

               - against -

FLASH DANCERS, INC. d/b/a FLASH
DANCERS and MICHAEL TOMKOVICH,
                 Defendants.


BROOKE TAYLOR a/k/a BROOKE
JOHNSON, LAURIE ANN YOUNG, MALU
LUND, SARA UNDERWOOD, and JAMIE                     Case No.: 3:16-cv-00394-TJC-JRK
EASON a/k/a JAMIE MIDDLETON,
                  Plaintiffs,

               - against -

M.T. PRODUCTIONS IN JACKSONVILLE,
INC. d/b/a THEE OFFICERS CLUB, and
MICHAEL TOMKOVICH,
                   Defendants.

      PLAINTIFFS’ MOTION FOR FEES AND COSTS AGAINST DEFENDANTS
     FLASH DANCERS, INC. AND M.T. PRODUCTIONS IN JACKSONVILLE, INC.

        Plaintiffs Paola Canas, Lina Posada, Jessica Burciaga, Rosie Jones, Brooke Taylor a/k/a

 Brooke Johnson, Laurie Ann Young, Malu Lund, Sara Underwood, and Jamie Eason a/k/a Jamie

 Middleton (collectively, “Plaintiffs” or “Models”) by and through undersigned counsel, and

 pursuant to Local Civil Rule 4.18; Rule 54(d) of the Federal Rules of Civil Procedure; and

 Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a), hereby respectfully move the Court for an


 1       The parties have settled their claims in Case No. 3:16-CV-00392-TJC-JBT, which was part of this
 consolidated action.
                                                   1
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 2 of 22 PageID 4333



 Order:

    •     Determining that this case “exceptional” under the Lanham Act, 15 U.S.C. 1117;

    •     Awarding Plaintiffs their attorneys’ fees against Defendants Flash Dancers, Inc. and M.T.
          Productions in Jacksonville, Inc. (collectively “Defendants”), in an amount totaling
          $304,739.00; and

    •     Awarding Plaintiffs their costs against Defendants, in an amount totaling $47,324.05.

          As described in detail below, from the day Plaintiffs sent their cease and desist letters to

 Defendants in September and October 2015, and over the ensuing nearly four (4) years of

 litigation, Plaintiffs made numerous extra-judicial efforts to resolve their claims against

 Defendants’ infringing conduct - for which Defendants never offered a scintilla of legal

 justification - without the need for protracted and costly litigation. Considering those cease and

 desist letters; the lack of any colorable defense for the misappropriations Plaintiffs have

 complained of for four years; the settlement (more than two (2) years ago) with co-defendants in

 the Gibson, et al v. White’s Place, LLC, et al Case No. 3:16-CV-00392-TJC-JBT matter;

 Plaintiffs’ Motion to Enforce the agreed-to settlement with these Defendants in October 2018;

 this Court’s judgment as a matter of law as to Plaintiffs’ state misappropriation claims at the

 close of the presentation of evidence, and; the jury verdict - in less than 1-hour of deliberation -

 on the nine (9) Plaintiffs’ Lanham Act claims, this case should be deemed “exceptional” within

 the meaning of Section 35(a) of the Lanham Act, 15 U.S.C. 1117(a) and judicial interpretation

 and application of Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 134 S.Ct.

 1749, 188 L. Ed. 2d 816 (2014) to Lanham Act claims, the Court should award Plaintiffs their

 reasonable attorneys’ fees. Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and 15

 U.S.C. 1117, Plaintiffs are also entitled to an award of their costs.

          In support of this motion, Plaintiffs rely upon the previous pleadings in this case, the jury


                                                   2
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 3 of 22 PageID 4334



 trial, the proposed Bill of Costs, and the Declarations of Joseph Casas and Michael T. Fackler, as

 well as the arguments below.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        The factual background of this matter is more fully set forth in the Second Amended

 Complaint. (Doc. 30), Plaintiffs’ Motion for Partial Summary Judgment (Doc. 40) and the parties

 Joint Pretrial Statement (Doc. 70). At trial, the evidence confirmed that (a) Plaintiffs are and/or

 have been professional models, actress and/or businesswoman who earn or have earned a living

 by promoting her image, likeness and/or identity (collectively “image”) to select clients,

 commercial brands, media and entertainment outlets; (b) no Plaintiff has ever been employed by,

 contracted with or otherwise given permission or consent to Defendants in any way for the use of

 her image by Defendants to advertise, promote, market or endorse Defendants’ strip clubs; (c)

 Defendants used an image of each Plaintiff in one or more ways to advertise and promote their

 commercial activities consisting of strip club events and sexual activities at Flash Dancers, Inc.

 d/b/a Flash Dancers (“Flash Dancers”) and M.T. Productions in Jacksonville, Inc. d/b/a Thee

 Officers Club (“Officers”). (Doc. 40, Ex. 11.); and (d) no Plaintiff was offered or paid any

 compensation by Defendants for the use of her image to advertise, promote, market or endorse

 Defendants’ strip clubs. (Doc. 40, p. 3.)

        Moreover, the evidence proved that Defendants Flash Dancers and Officers knew they

 did not possess, had ever seen, or had ever requested to see any releases giving them authority to

 to use Plaintiffs’ images; nor did Defendants ever receive any releases or other proof that anyone

 working for Defendants had any authority to use Plaintiffs’ images. Id. at 5. Defendants knew

 that not one Plaintiff has ever been employed by or otherwise contracted with Flash Dancers or

 Officers to advertise, market or promote Flash Dancers or Officers or any activities or events


                                                 3
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 4 of 22 PageID 4335



 hosted at Flash Dancers and Officers. Id.

        Of noteworthy significance as it pertains to Defendants’ reckless and false advertising,

 the evidence at trial proved – through the testimony of Michael Tomkovich – that Defendants’

 pattern of false advertising did not stop with their receipt of the cease and desist letters four (4)

 years ago, but continued through trial, during which it was uncovered that Defendants’ websites

 contained false and misleading information concerning the type of establishments they were and

 the services rendered by adult-entertainers. Despite counsel’s argument to the contrary in

 closing, the evidence established at trial substantiates that Defendants’ actions were not an

 honest mistake or a circumstance where Defendants were unaware that their activity was

 unlawful.

        Moreover, as established during trial through their own model release, Defendants were

 fully aware at all times they were using misappropriated images of Plaintiffs and that a model’s

 permission or a written release is required before using such a model’s image or likeness for

 commercial purpose. Defendants’ own Social Media Policy Handbook also specifically provides,

 “Employees should get appropriate permission before you refer to or post images of current or

 former employees, members, vendors or suppliers. Additionally, employees should get

 appropriate permission to use a third party’s copyrights, copyrighted material, trademarks,

 service marks or other intellectual property.” Id. at 5-6.

        As mentioned above, before the start of this litigation, on September 28, 2015, and

 October 23, 2015, Plaintiffs served two (2) demand and cease and desist letters on Defendants.

 (Doc. 30, Ex. 1 and 2.) Of noteworthy mention, the damages outlined in each of the letters were

 exactly the same amount of damages sought at trial. Id. Defendants completely ignored

 Plaintiffs’ letters. Thus, having been ignored, six (6) months later, on April 1, 2016, Plaintiffs


                                                   4
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 5 of 22 PageID 4336



 had no choice but to commence the subject action by filing a complaint for violations of the

 Lanham Act, Florida state law and common law. On June 9, 2017, just over a year later, this

 matter, together with Gibson, et al v. White’s Place, LLC, et al Case No. 3:16-CV-00392-TJC-

 JBT was mediated. At mediation, Defendant White’s Place, LLC settled with Plaintiffs,

 however, Flash Dancers and Officers refused to settle and decided to continue with litigation, all

 the while knowing they had no defense. Gibson, et al v. White’s Place, LLC, et al Case No. 3:16-

 CV-00392-TJC-JBT (Doc. 76.)

        Another year later, on the proverbial “eve of trial” of the first trial setting, Plaintiffs

 attempted to settle the matter again with Flash Dancers and Officers. However, after the parties

 finally entered into a settlement agreement, the following day, Defendants contacted the

 undersigned to inform her that the settlement was “OFF.” (Doc. 55.) Almost another year later,

 this matter went up for trial once more. After the close of Plaintiffs’ case, the Court issued a

 Judgment as a Matter of Law against Defendants for violation of Fla. Stat. § 540.08: Right of

 Publicity - Unauthorized Misappropriation of Name/Likeness and violation of Common Law

 Right of Publicity - Unauthorized Misappropriation of Name or Likeness. (Doc. 108.) Further,

 after a day of Defendants’ case and in less than an hour of deliberations, the jury issued nine (9)

 verdicts in favor of each Plaintiff for all counts except Unjust Enrichment.

        All the while, during the course of over three (3) years of litigation, Defendants never

 bothered to take a single deposition of a single Plaintiff or any of their experts. In terms of

 written discovery, Defendants only served one set of Interrogatories and Requests for

 Admissions on Plaintiffs. Defendants understood this to be a strict liability matter, yet continued

 to litigate for the sole purpose of financially bleeding out the Plaintiffs. Even after Plaintiffs’

 expert, Martin Buncher (“Mr. Buncher”), conducted a consumer confusion study using Plaintiffs’


                                                  5
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 6 of 22 PageID 4337



 images, which established a high degree of consumer confusion (Doc. 40, pp. 6-7), Defendants

 never retained their own expert to even attempt to contradict Mr. Buncher’s findings.

 Defendants, did however, retain an expert to “contradict” Plaintiffs’ damages expert, Stephen

 Chamberlin’s damages calculations, yet Defendants’ expert put forth absolutely no evidence of

 Defendants’ own valuation.

 II.    LAW AND ARGUMENT

        A.      As the Prevailing Party, Plaintiffs Should Be Reimbursed for Their
                Attorneys’ Fees in this Exceptional Case.

        Section 35 of the Lanham Act, 15 U.S.C. § 1117, allows the Court to award reasonable

 attorneys’ fees to the prevailing party in a dispute involving the Lanham Act. It does not require

 that a prevailing plaintiff prove its fees at trial but, rather, gives the Court discretion to award

 reasonable attorneys’ fees to the prevailing party in “exceptional” cases. 15 U.S.C. § 1117(a).

                1.      The Case is an “Exceptional Case” under the Lanham Act.

        In Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 134 S.Ct. 1749,

 188 L. Ed. 2d 816 (2014), the Supreme Court interpreted the Patent Act’s attorney fee provision,

 which is identical to that of the Lanham Act. The Octane Fitness Court rejected the Federal

 Circuit’s standard as “unduly rigid,” but instead found that the word “exceptional” should be

 interpreted in accordance with its ordinary meaning, and held:

        an “exceptional” case is simply one that stands out from others with respect to the
        substantive strength of a party’s litigating position (considering both the
        governing law and the facts of the case) or the unreasonable manner in which
        the case was litigated. District courts may determine whether a case is
        “exceptional” in the case-by-case exercise of their discretion, considering the
        totality of the circumstances.

 Id. at 554, 134 S. Ct. at 1749 (emphasis added.)




                                                    6
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 7 of 22 PageID 4338



        The Supreme Court listed the relevant non-exhaustive factors appropriate for

 consideration    under    this   analysis,   including   “frivolousness,   motivation,   objective

 unreasonableness (both in the factual and legal components of the case) and the need in

 particular circumstances to advance considerations of compensation and deterrence.” Id. at 554,

 134 S.Ct. 1749 n. 6; see also Fresh Del Monte Produce Inc. v. Del Monte Foods Co., 933

 F.Supp. 2d 655, 665 (S.D.N.Y. 2013) (in determining whether a case is “exceptional” under

 the Lanham Act, the court must “weigh considerations such as the closeness of the case, the

 tactics of counsel, the conduct of the parties, and any other factors that may contribute to a fair

 allocation of the burdens of litigation as between winner and loser) (quoting S.C. Johnson & Son,

 Inc. v. Carter–Wallace, Inc., 781 F.2d 198, 201 (Fed. Cir. 1986).)

        District courts sitting in the Eleventh Circuit have repeatedly applied the Octane Fitness

 holding to Lanham Act cases. See e.g. CarMax Auto Superstores, Inc. v. StarMax Fin., Inc., 192

 F. Supp. 3d 1279, 1283 (M.D. Fla. 2016) (“In light of the almost identical fee-shifting provisions

 under the Lanham and Patent Acts, courts within this Circuit and elsewhere have applied

 the Octane Fitness standard in considering whether attorney fees are warranted in trademark

 infringement actions. In the absence of Eleventh Circuit guidance, the Court similarly elects to

 apply the Octane Fitness standard in assessing the instant Motion.”); see also Tobinick v.

 Novella, 207 F.Supp.3d 1332, 1343-42 (S.D. Fla. 2016) (applying Octane Fitness to Lanham Act

 case and in evaluating whether that was an exceptional case, the Court considered the procedural

 history of the case”); Kilopass Tech, Inc. v. Sidense Corp., 738 F.3d 1302, 1311 (Fed. Cir. 2013)

 (district court should consider the “totality of circumstances” in determining whether patentee

 acted in subjective bad faith and should consider whether circumstantial evidence would support

 an inference of bad faith).


                                                  7
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 8 of 22 PageID 4339



        The CarMax Auto Superstores, Inc. matter is completely in line with the facts of the

 matter at hand. As provided in Plaintiffs’ Motion for Summary Judgment and during trial, it was

 established that (a) each Plaintiff is or was a professional model whose actual images were used

 in Defendants’ advertisements (Doc. 40, pp. 16-17.); (b) at no time did Defendants request

 permission from Plaintiffs to use their images; and (c) Defendants’ unauthorized use of

 Plaintiffs’ images caused confusion as to the affiliation, connection, or association between

 Plaintiffs and Defendants’ goods or consumer experience, or as to Plaintiffs’ sponsorship or

 approval of Defendants’ goods or consumer experience. (Doc. 40, p. 18.)

        Additionally, Plaintiffs established at trial that Defendants knew they did not possess nor

 had ever seen any releases executed by any of the Plaintiffs giving authority to Defendants to use

 Plaintiffs’ images; nor did Defendants ever receive any releases or other proof that anyone

 working for Defendants had any authority to use Plaintiffs’ images. Further, Defendants knew

 that not one Plaintiff has ever been employed by or otherwise contracted with Flash Dancers or

 Officers to advertise, market or promote Flash Dancers or Officers or any activities or events

 hosted at Flash Dancers and Officers. (Doc. 40, p. 5.) Defendants also had a policy in place that

 required everyone to get permission from “current or former employees, members, vendors or

 suppliers” before posting their images. Id. at 5-6. Defendants’ objective was to place attractive

 models such as Plaintiffs in different positions, backgrounds, or posing with different individuals

 to promote Flash Dancers or Officers and to attract more patrons, thus generating revenue for

 Defendants. Id. at 11. “An award of attorneys’ fees is appropriate here. Defendants willfully

 infringed Spin’s intellectual property rights, and an award of attorneys’ fees furthers the goals of

 the Lanham Act and Copyright Act, including deterrence of willful infringement. See Kepner-

 Tregoe, Inc. v. Vroom, 186 F.3d 283, 289 (2d Cir. 1999) (affirming award of attorneys’ fees


                                                  8
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 9 of 22 PageID 4340



 under the Copyright Act as ‘justified based on the court’s finding of willfulness” and “in line

 with the statutory goal of deterrence’).” Spin Master Ltd. v. Alan Yuan's Store, 325 F. Supp. 3d

 413, 427 (S.D.N.Y. 2018).

        Upon consideration, the Court finds that both Octane Fitness factors are met here.
        First, the substantive strength of CarMax’s litigating position distinguishes this
        action from others. A side-by-side comparison of the CarMax Design Marks and
        the Infringing Marks—as provided in the Complaint and the Objection—easily
        reveals the strength of CarMax’s infringement claims. Further, pursuant to the
        Default Judgment, CarMax did not license or otherwise authorize StarMax to use
        the CarMax Design Marks or any confusingly similar marks. Given the direct
        competition of the goods and services offered by CarMax and StarMax, the Court
        finds that StarMax deliberately intended to create customer confusion through use
        of the Infringing Marks. Not only did StarMax have constructive knowledge of
        the CarMax Design Marks by virtue of CarMax’s federal registrations, but it also
        had actual knowledge of the impropriety of its conduct, as evidenced by
        Plaintiff’s Pre-Suit Notification efforts and StarMax’s repeated promises to
        remedy its actions. Indeed, the Court is unable to conceive of any non-meritless
        defense that would have been available to StarMax in this action.

 CarMax Auto Superstores, Inc., 192 F. Supp. at 1283; see also Domond v. PeopleNetwork

 APS, 750 Fed. Appx. 844, 848 (11th Cir. 2016) (affirming award of attorneys’ fees under Octane

 Fitness because losing party’s case was “baseless” and their litigation posture was “unusually

 weak”); 4 Pillar Dynasty, LLC v. New York & Co., Inc., 257 F.Supp.3d 611, 626 (S.D.N.Y.

 2017) (awarding attorneys’ fees under the stricter, pre-Octane Fitness standard, where “the issue

 of infringement was not particularly close and defendants did not put forth any evidence

 indicating that they had a good-faith defense.”), aff’d in part, vacated in part, remanded by, 2019

 WL 3719971 (2d Cir. Aug. 8. 2019).

                a.     Considering the Governing Law and the Facts of the Case, Plaintiffs’
                       Litigating Position was Extremely Strong and Defendants’ Litigating
                       Position was Extremely Weak.

        The first factor to be considered in determining whether a case is “exceptional” under

 Octane Fitness, is the substantive strength of a party’s litigating position, taking into account


                                                 9
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 10 of 22 PageID 4341



  both the governing law and the facts of the case. See Donut Joe’s, Inc., — F.Supp.3d —, 2015

  WL 4094212, *3 (N.D. Ala. July 7, 2015) (citing Octane Fitness, 134 S.Ct. at 1756). Here, both

  the law and facts strongly favor Plaintiffs.

          At the end of the presentation of evidence during trial, Plaintiffs moved for a directed

  verdict under Rule 50 of Federal Rules of Civil Procedure on Plaintiffs’ Fla. Stat. § 540.08

  claims. In evaluating Plaintiffs’ motion, the Court noted that it is unusual for trial courts to grant

  directed verdict motions. However, the Court went on to determine that the facts adduced at trial

  clearly established Plaintiffs’ Fla. Stat. § 540.08 claims and further that Defendants had failed to

  establish any viable defenses to the same. The Court granted Plaintiffs’ ore tenus Rule 50

  Motion. Each Plaintiff then received a jury verdict in her favor on both of her Lanham Act

  claims for false advertising and false endorsement. (Docs. 99-107). The Court then subsequently

  issued a judgment in each Plaintiff’s favor on the Lanham Act. (Docs. 109-112; Taylor, et al v.

  M.T. Productions in Jacksonville, Inc., Case No.: 3:16-cv-00394-TJC-JRK (Docs. 36-40).)2

          Liability is established under the Lanham Act upon a finding of a “likelihood of

  confusion.” In support of their burden on their false advertising and false endorsements claims,

  Plaintiffs expended significant money hiring a consumer confusion expert and having him

  conduct a survey meant to gauge confusion levels. Implicitly acknowledging they could not find

  any expert to evaluate Defendants’ advertisements and not find significant confusion levels,

  Defendants hired no confusion expert of their own, hired no rebuttal expert, and essentially did


  2        Of course, this should have come as no surprise to Defendants, who are able not only to read for themselves
  the plain language of the Florida misappropriation statute but were on notice that at least one other court in this
  Circuit had granted similarly situated plaintiffs’ motion for summary judgment on this claim. See Taylor, et al v.
  Trapeze Management, LLC, et al Case No. 0:17-cv-62262-KMM (S.D. Fla. Mar. 26, 2018); see also Gibson v. BTS N.,
  Inc., No. 16-24548-CIV, 2018 WL 888872 (S.D. Fla. Feb. 14, 2018); Geiger v. Goldfinger’s South, Inc. Case No.
  1:18-cv-23745-UU (S.D. Fla. July 16, 2019).
           Further, the Court has also granted similarly situated plaintiffs their motion for summary judgment on the
  Lanham Act. See Edmonson, et al. v. Velvet Lifestyles, LLC., et al., Case No. 15-CV-24442, ECF No. 174 (S.D. Fla.
  July 28, 2017).
                                                          10
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 11 of 22 PageID 4342



  nothing other than to seek to have Plaintiffs’ expert excluded via a Daubert motion and then,

  when that failed, sought at trial to have him excluded again. This Court of course rejected both

  attempts.

         The facts alleged in support of those claims demonstrate that this is an exceptional case

  warranting the imposition of fees because of the strong merits of Plaintiffs’ litigating position

  and the complete absence of merit of Defendants’ position. Defendant had no defense to justify

  its infringing conduct and Plaintiffs had every right and obligation to enforce such rights by

  bringing this lawsuit. Cf. Conagra, Inc. v. Singleton, 743 F.2d 1508 (11th Cir. 1984)

  (recognizing that a trademark owner who inexcusably delays in asserting a right or claim thereby

  causing the defendant undue prejudice can be estopped of its exclusive claim to use the mark).

  Accordingly, the Court should find, as it did in CarMax Auto Superstores, Inc., that an award of

  fees “is appropriate under the totality of the circumstances of this case.” CarMax Auto

  Superstores, Inc., 192 F. Supp. at 1283.

         Thus, a fee award is appropriate under the first Octane Fitness factor because

  Defendants’ position had no merit or reasonable basis and its conduct after being notified of the

  infringement was beneath any reasonable standard. See First Mariner Bank v. Resolution Law

  Grp., P.C., No. CIV.A. MJG–12–1133, 2015 WL 5255275, at *3 (D. Md. Sept. 8, 2015) (finding

  a Lanham Act case was exceptional under the Octane Fitness standard and awarding fees where

  the defendant’s position had no reasonable basis and the defendant’s conduct of the litigation

  was beneath any reasonable standard). Accordingly, this Court should find Defendants liable for

  Plaintiffs’ reasonable attorneys’ fees.

                 b.      This is an Exceptional Case Because Defendants Litigated the Case in
                         an Unreasonable Manner.

         While the standard of determining whether a case is exceptional has changed, the policy

                                                 11
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 12 of 22 PageID 4343



  behind Section 35(a) has not. As several courts have noted, one of the reasons Congress enacted

  the fee provision of Section 35 was to make victims of infringement whole. See Tiramisu Int’l

  LLC v. Clever Imports LLC, 741 F. Supp. 2d 1279, 1294–95 (S.D. Fla. 2010) (citing Vital

  Pharms., Inc. v. Am. Body Bldg. Prods., LLC, 510 F.Supp.2d 1043, 1045 (S.D. Fla. 2007)).

         As recounted above, when Plaintiffs discovered Defendants were using their images to

  advertise Defendants’ strip clubs and their events, Plaintiffs immediately contacted Defendants

  outside of court, and sent two (2) cease and desist/demand letters (“Demand Letters”) (Doc. 30,

  Ex. 1 and 2.) Plaintiffs, however, never received any response from Defendants. Of noteworthy

  significance, Plaintiffs pre-litigation Demand Letters offered to settle the matter at a value close

  to what was awarded by the jury. Defendants ignored Plaintiffs Demand Letters, and as such,

  Plaintiffs had no choice but to initiate this action resulting in a protracted and costly litigation

  over a three (3) year period. Even during litigation, Plaintiffs attempted to resolve the matter

  outside of court through mediation and private settlement, however, Defendants engaged in

  strategic games (which appeared to be driven by and through their insurance adjuster, John

  Curtis, of Nationwide/Scottsdale Insurance) in an attempt to waste Plaintiffs’ and this Court’s

  financial resources rather than settling the matter. This dilatory conduct throughout the litigation

  and gamesmanship was a deliberate and willful conduct that warrants the finding of an

  exceptional case. “Frivolous litigation diverts the time and attention of judges and their chambers

  away from meritorious lawsuits, leaving the public and other litigants to pay for misbehaving

  lawyers’ malfeasance, mainly in the form of longer delays. And, as the familiar maxim goes,

  ‘justice delayed is justice denied.’ Of course, the Court cannot restore lost time to those parties

  whose cases were delayed while the Court sorted through the mess of Wilner’s and Farah’s

  creation. But the Court can restore the public fisc and deter similar abuses of the court system by


                                                  12
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 13 of 22 PageID 4344



  requiring Wilner and Farah to reimburse the taxpayer for the waste of judicial resources. In re

  Engle Cases, 283 F. Supp. 3d 1174, 1253 (M.D. Fla. 2017); see also United States v. Silverman,

  745      F.2d       1386,       1395        (11th       Cir.      1984)       (“wast[ing]        scarce judicial and

  parajudicial resources...impedes the due administration of justice” and, in a very real sense,

  amounts to obstruction of justice.”)3

           On June 9, 2017, all the parties went to mediation in three original consolidated matters.4

  John Curtis of Nationwide/Scottsdale Insurance attended the mediation together with another

  insurance adjuster for AIX Specialty Insurance Company. During mediation, Plaintiffs in the

  White’s Place matter easily resolved their claims with AIX Specialty Insurance Company and

  settled the entire White’s Place matter. Gibson et al v. White’s Place, LLC et al, Case No. 3:16-

  cv-00392-TJC-JBT (June 20, 2017) (Doc. 76). John Curtis, however, refused to participate in

  any meaningful discussions.

           Just over a year later, and a few days before the original date of trial, counsel for

  Plaintiffs, counsel for Defendants, and John Curtis appeared telephonically for the Court Ordered

  Telephone Status Conference to discuss the potential settlement of the subject matter consisting

  of the Flashdancers and Officers cases. (Doc. 53.) On September 25, 2018, shortly after the

  Status Conference, counsel for Plaintiffs received an email from Defense counsel with a

  Settlement Offer Letter appended thereto from John Curtis. (Doc. 55, Ex. 1 and 2.) Counsel for

  Plaintiffs then telephoned Defense counsel to inform him that the Settlement Offer Letter was

  accepted. As a result, that same day, both counsel for Plaintiffs and Defendants telephoned the

  Court and informed the Court that a settlement agreement has been reached in this matter. In

  3        Unlike Defendants, Plaintiffs attempted to limit the Court’s as well as Defendants’ resources by filing
  consolidated cases instead of individual cases on behalf of each individual Plaintiff.
  4
           John Curtis insisted that all Plaintiffs in the three consolidated matters appear at the mediation in person all
  the while he knew he was not interested in settling at mediation. This was solely done to continue to financially
  drain Plaintiffs. (Doc. 53.)
                                                            13
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 14 of 22 PageID 4345



  turn, this Court issued an Order directing the parties to file a joint motion for dismissal or other

  appropriate documents to close out the file by November 26, 2018. (Doc. 54.) However, right

  after the telephone call with the Court, counsel for Plaintiffs received another email from

  Defenses counsel asking that the Settlement Offer Letter be confirmed in writing. (Doc. 55, Ex.

  3.) In response, counsel for Plaintiffs emailed Defense counsel to confirm that the Settlement

  Offer Letter was accepted and also asked that Nationwide make a full settlement payment within

  fourteen (14) days of receipt of Plaintiffs’ signatures on the parties’ Settlement Agreement and

  Release. Id. at Ex. 4. Counsel for Defendants then emailed Plaintiffs’ counsel to confirm the

  fourteen (14) day payment. Id. at Ex. 5. As a result, Plaintiffs’ counsel began drafting the final

  Settlement Agreement and Release. The following day, on September 26, 2018, out of nowhere,

  counsel for Plaintiffs received a direct email from John Curtis stating the following, “Please be

  advised yesterday’s global settlement is OFF. Frankly I am tired of your bad faith tactics…It

  was my understanding that each of the cases would be dismissed- now you are asking for more

  money on cases we settled...” Id. at Ex. 6. Clearly, John Curtis understood that Plaintiffs were

  preparing for an expensive trial, then a couple of days before trial presented a settlement offer he

  knew Plaintiffs would accept. Then, he intentionally and unilaterally withdrew the offer without

  any justification. Not only is this a direct sign of gamesmanship, but a blatant intent to harm

  Plaintiffs financially. (See the email chain from John Curtis attached hereto as Exhibit A.)

         Further, even in an attempt to streamline the issues for trial, Plaintiffs’ counsel contacted

  Defendants’ counsel to discuss the foundation and admissibility of the subject images of

  Plaintiffs, as Defendants have never raised it as an issue throughout the entire course of

  litigation. Defense counsel advised Plaintiffs’ counsel that Defendants will consent to the

  foundation of the subject images of Plaintiffs as they appeared on Defendants’ Facebook pages.


                                                  14
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 15 of 22 PageID 4346



  Plaintiffs’ counsel advised Defendants’ counsel that she will send out a proposed stipulation for

  execution. However, when Plaintiffs’ counsel emailed Defendants’ counsel the said proposed

  stipulation, Defense counsel all of a sudden represented that he had no authority to do sign it

  now. (See the email chain regarding the foundation of Plaintiffs’ images attached hereto as

  Exhibit B.)

         Courts have found that similar imbalances between parties’ litigating positions are

  sufficient to award attorney fees under the Lanham Act. E.g., Donut Joe’s, 116 F.Supp.3d at

  1293–94; High Tech Pet Products, Inc. v. Shenzhen Jianfeng Electronic Pet Product Company,

  Ltd. No. 6:14–cv–759–Orl–22TBS, 2015 WL 926048 (M.D. Fla. Feb. 12, 2015), adopted and

  confirmed by 6:14–cv–759–Orl–22TBS, 2015 WL 926023, at *2 (M.D. Fla. Mar. 4, 2015).

  Although the Supreme Court characterized this factor as the “unreasonable manner in which the

  case was litigated,” Octane Fitness, 134 S.Ct. at 1756 (emphasis added), the Octane Court also

  authorized district courts to award fees “in the rare case in which a party’s

  unreasonable conduct—while not necessarily independently sanctionable—is nonetheless so

  exceptional as to justify an award of fees,” id. at 1757 (emphasis added). CarMax Auto

  Superstores, Inc., 192 F. Supp. at 1284 (“… the Court agrees with CarMax that the unreasonable

  conduct referenced by the Octane Court extends to all circumstances surrounding the litigation

  event, not solely the conduct within the confines of the immediate litigation... Both CarMax and

  StarMax offer competing products and services. It is no mistake that their name and marks are

  confusingly similar. Consequently, the exceptional disparity between the parties’ litigating

  positions warrants an award of attorney fees.”) (emphasis added.)

         Throughout the three (3) years of litigation and even during trial, as this Court found,

  Defendants did not have any defense. Although Defendants raised various empty boilerplate


                                                 15
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 16 of 22 PageID 4347



  Affirmative Defenses, none of those defenses were presented at trial. Defendants also never filed

  a motion for summary judgment as all of those same defenses were already previously raised in

  Defendants’ Motion to Dismiss, which was denied by this Court back in 2017. (Doc. 29.)

         The district court first found that the case stood out due to the strength of
         [Plaintiff’s] litigating position: [Plaintiff] adopted its logo at least 15 years before
         [Defendant] began using its similar logo; [Plaintiff’s] composite mark was strong;
         the marks were very similar; and both parties provided the same “product,” used
         the same advertising channels, and targeted the same “customers.” In sum, “[t]he
         likelihood of confusion [was] so great that it would appear that customer
         confusion was [Defendant’s] motivation for adopting the [] Mark.” Further,
         [Defendant] presented meritless defenses at the summary judgment stage: a laches
         argument that was not supported by “any credible evidence,” as well as the bare
         assertion that the composite marks were different because one depicted an eagle
         while the other depicted a hawk.

         We find no abuse of discretion in the district court’s conclusion that [Plaintiff]
         had an exceptionally strong infringement claim.

  All. for Good Gov’t v. Coal. for Better Gov’t, 919 F.3d 291, 296 (5th Cir. 2019).

                 2.      Plaintiffs are Entitled to an Award of Attorneys’ Fees.

         Once it has been determined that the case is an “exceptional case,” the Court must assess

  the plaintiffs’ request for reasonable attorneys’ fees. In doing so, the Court must calculate the

  “lodestar,” or the number of reasonable hours spent working on the case multiplied by a

  reasonable hourly rate. Loranoerv. Stierham, 10 F.3d 776, 781 (11th Cir. 1994). The Court may

  decide whether an adjustment to the lodestar is needed based on the results of representation.

  ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999).

         Computing a fee award requires an exercise of judgment, as no precise rule or formula

  exists. Villano v. City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001). The Court is

  deemed “an expert on the question [of attorney’s fees] and may consider its own knowledge and

  experience concerning reasonable and proper fees and may form an independent judgment either

  with or without the aid of witnesses as to value.” Norman v. Hous. Auth. of City of Montgomery,

                                                   16
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 17 of 22 PageID 4348



  836 F.2d 1292, 1303 (11th Cir. 1988).

         Further, the Court may consider the twelve factors outlined in Johnson v. Georgia

  Highway Express. Inc., 488 F.2d 714, 717–19 (5th Cir. 1974); Hensley v. Eckerhart, 461 U.S.

  424, 429–30, 103 S. Ct. 1933, 1937–38, 76 L. Ed. 2d 40 (1983). The factors include: 1) the time

  and labor required; 2) the novelty and difficulty of the issues; 3) the requisite skill needed to

  properly serve the client; 4) the likely preclusion of other employment by the attorney accepting

  the case; 5) the customary fee; 6) whether the fee is contingent or fixed; 7) time limitations

  imposed by the client or the situation; 8) the volume of damages involved and the results

  obtained; 9) the experience, reputation, and skill of the attorneys; 10) the undesirability of the

  case; 11) the nature and length of the attorney-client relationship; and 12) awards in similar

  cases. Johnson, 488 F.2d at 717–19.

                         a.      Reasonable Hourly Rates.

         A reasonable hourly rate is “the prevailing market rate in the relevant legal community

  for similar services by lawyers of reasonably comparable skills, experience and reputation.” Id.

  at 1299. The party seeking fees must provide “satisfactory evidence that the requested rate is in

  line with prevailing market rates,” which requires more than the affidavit of the attorney working

  on the case. Id. In making its determination, the Court may also consider evidence of rates for

  similar services in the locality or opinion evidence, as well as its own expertise and judgment. Id.

         The hourly rates charged by Plaintiffs’ attorneys are as follows:

               Timekeeper                  Position              Hourly Rate

               Joseph Casas           Lead Counsel and             $425.00
                                       Senior Partner
            John Golaszewski               Partner                 $400.00

            Dennis Postiglione             Partner                 $400.00


                                                  17
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 18 of 22 PageID 4349



            Ludmila Khomiak                 Partner                 $250.00

          Sarah Cabarcas-Osman              Partner                 $250.00

               Linda Davila            Senior Paralegal             $100.00

             Ashley Martinez               Paralegal                $55.00


  (See Declaration of Joseph Casas (“Casas Dec.”) at Exhibit C attached hereto; and

  Declaration of Michael T. Fackler (“Fackler Dec.”) at Exhibit D attached hereto.) These hourly

  rates, in the opinion of Plaintiffs’ attorneys and in the opinion of Michael T. Fackler, a

  Jacksonville attorney unaffiliated with the case, are reasonable and in line with the prevailing

  market rates for a Lanham Act case. (Fackler Dec. at ¶¶ 16-18.)

                         b.      Hours Reasonably Expended.

         The Court’s next inquiry in computing the lodestar is ascertaining whether a reasonable

  number of hours were expended. Any calculation of hours reasonably expended should omit

  hours that are “excessive, redundant, or otherwise unnecessary” and any time spent on “discrete

  and unsuccessful claims.” Norman, 836 F.2d at 1301 (quoting Hensley, 461 U.S. at 434). In

  considering this factor, the Court can consider “evidence of prevailing views among practitioners

  in the area on such subjects.” Id.

         In this case, Plaintiffs’ attorneys and paralegals expended 1,049.50 hours prosecuting

  Plaintiffs’ federal and state claims in order to obtain a judgment against Defendants, which

  amounts to $316,052.00. (Casas Dec. at ¶ 21.) This total number of hours was adjusted to 1014.7

  hours (for a total of $304,739.50) by Michael T. Fackler, a Jacksonville attorney unaffiliated

  with the case. The adjusted number of hours spent on this consolidated matter, in the opinion of

  Mr. Fackler, were not out of the ordinary considering the issues, the filings and briefings

  submitted in the case, and the ultimate result. (Fackler Dec. at ¶¶ 19-20.)

                                                   18
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 19 of 22 PageID 4350



         B.      Plaintiffs Should Be Reimbursed For Their Costs.

         “Unless a federal statute, these rules, or a court order provides otherwise, costs . . . should

  be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “Generally, Federal Rule of Civil

  Procedure 54(d) authorizes an award of costs to prevailing parties as a matter of course, while 28

  U.S.C. § 1920 enumerates the types of costs that may be recovered.” Tiramisu Int’l, 741 F. Supp.

  2d at 1297-98 (citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441–2, 107 S.Ct.

  2494, 96 L.Ed.2d 385 (1987) and Maris Distributing Co. v. Anheuser-Busch, Inc., 302 F.3d

  1207, 1225 (11th Cir. 2002)). Section 1920 provides:

         A judge or clerk of any court of the United States may tax as costs the following:

                 (1)    Fees of the clerk and marshal;

                 (2)    Fees for printed or electronically recorded transcripts necessarily
                        obtained for use in the case;

                 (3)    Fees and disbursements for printing and witnesses;

                 (4)    Fees for exemplification and the costs of making copies of any
                        materials where the copies are necessarily obtained for use in the
                        case;

                 (5)    Docket fees under section 1923 of this title;

                 (6)    Compensation of court appointed experts, compensation of
                        interpreters, and salaries, fees, expenses, and costs of special
                        interpretation services under section 1828 of this title.

         When awarding costs, the Court has limited discretion and may tax only those items

  outlined in Section 1920, unless otherwise authorized by statute. Crawford Fitting Co. v. J.T.

  Gibbons, Inc., 482 U.S. 437, 441–42, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987). Indeed, “[u]nder

  Rule 54(d), there is a strong presumption that the prevailing party will be awarded costs.”

  Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007) (citing Arcadian Fertilizer, L.P. v.

  MPW Indus. Serv., Inc., 249 F.3d 1293, 1296 (11th Cir. 2001)). Concurrent with this motion,

                                                   19
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 20 of 22 PageID 4351



  Plaintiffs have filed a Bill of Costs as Exhibit E and in the form set forth by the local rules of

  this Court.

         Further, 15 U.S.C. 1117(a), “Profits, damages and costs; attorneys fees,” states that

  “[w]hen a … violation under section 1125(a) or (d) of this title … shall have been established in

  any civil action arising under this chapter, the plaintiff shall be entitled…and subject to the

  principles of equity, to recover … (3) the costs of the action.” (emphasis added.) Protection One

  Alarm Monitoring, Incv. V. Executive Protection One Security Service, LLC, 553 F.Supp.2d 201,

  209 (2008) (“Courts generally award costs to prevailing parties in cases involving violations of

  the Lanham Act.”) (citations omitted).)

  III.   CONCLUSION

         WHEREFORE, Plaintiffs PAOLA CAÑAS, LINA POSADA, JESSICA BURCIAGA,

  ROSIE JONES, BROOKE TAYLOR A/K/A BROOKE JOHNSON, LAURIE ANN YOUNG,

  MALU LUND, SARA UNDERWOOD, AND JAMIE EASON A/K/A JAMIE MIDDLETON

  respectfully request, in light of the record evidence and for all of the reasons set forth above, that

  the Court (1) enter an order finding that this case is an “exceptional” case under the Lanham Act;

  (2) award Plaintiffs their attorneys’ fees against Defendants FLASH DANCERS, INC. AND

  M.T. PRODUCTIONS IN JACKSONVILLE, INC., in an amount totaling $304,739.50; and (3)

  award Plaintiffs their costs against Defendants, in an amount totaling $47,324.05.

         Dated: August 19, 2019.                        Respectfully submitted,

                                                        THE CASAS LAW FIRM, P.C.

                                                        By: /s/ Ludmila Khomiak
                                                        Ludmila Khomiak, Esq.
                                                        Florida Bar No.: 91757
                                                        mila@casaslawfirm.com
                                                        80 S. W. 8th St., Suite 2000
                                                        Miami, FL 33130

                                                   20
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 21 of 22 PageID 4352



                                                      Phone: (786) 671-3244
                                                      Fax: (786) 671-3243

                                                      Joseph N. Casas, Esq.
                                                      Pro Hac Vice Admission
                                                      joseph@casaslawfirm.com
                                                      402 West Broadway, Suite 400
                                                      San Diego, CA 92101
                                                      Phone: (855) 267-4457
                                                      Fax: (855) 220-9626

                                                      John V. Golaszewski, Esq.
                                                      Pro Hac Vice Admission
                                                      john@casaslawfirm.com
                                                      1745 Broadway, 17th Floor
                                                      New York, NY 10019
                                                      Phone: (646) 872-3178
                                                      Fax: (855) 220-9626

                                                      Dennis C. Postiglione, Esq.
                                                      Pro Hac Vice Admission
                                                      dennis@casaslawfirm.com
                                                      Ste E240 #445
                                                      3801 N Capital of Texas Hwy
                                                      Austin, TX 78746
                                                      Phone: (512) 806-7699
                                                      Fax: (855) 220-9626

                                                      Attorneys for Plaintiffs

                                RULE 3.01(g) CERTIFICATION

         Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of

  Florida, the undersigned has conferred with counsel for the Defendants and is authorized to

  represent that Defendants oppose the entry of an order granting this motion.


                                                      Respectfully submitted,

                                                      THE CASAS LAW FIRM, P.C.

                                                      By: /s/Ludmila Khomiak
                                                      Ludmila Khomiak, Esq.
                                                      Florida Bar No.: 91757

                                                 21
Case 3:16-cv-00393-TJC-JRK Document 119 Filed 08/19/19 Page 22 of 22 PageID 4353



                                                     mila@casaslawfirm.com
                                                     Brickell Bayview Center
                                                     80 S. W. 8th Street, Suite 2000
                                                     Miami, FL 33130
                                                     Attorney for Plaintiffs

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 19, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using CM/ECF system which will send a notice of electronic filing to

  the following:

  Luke Lirot, Esq.
  Law Offices of Luke Lirot, P.A.
  2240 Belleair Road, Suite 190
  Clearwater, Florida 33764
  luke2@lirotlaw.com

  Robert R. Hearn, Esq.
  Phelps Dunbar, LLP
  100 S Ashley Dr Ste 2000
  Tampa, FL 33602-5315
  robert.hearn@phelps.com

  Attorneys for Defendants
                                                     By: /s/Ludmila Khomiak
                                                     Ludmila Khomiak, Esq.
                                                     Florida Bar No.: 91757




                                                22
